         Case 2:01-cr-00161-EFS      ECF No. 47    filed 04/23/20   PageID.161 Page 1 of 3



 1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 2                                                                     EASTERN DISTRICT OF WASHINGTON



 3                                                                      Apr 23, 2020
                                                                            SEAN F. MCAVOY, CLERK
 4
                             UNITED STATES DISTRICT COURT
 5                          EASTERN DISTRICT OF WASHINGTON
 6

 7   UNITED STATES OF AMERICA,                      CASE NO. 2:01-CR-0161-EFS

 8                                Plaintiff,
                                                    ORDER DENYING WITH LEAVE
 9
                    v.                              TO RENEW DEFENDANT’S
10                                                  EMERGENCY MOTION FOR
     JASON DUANE GLYNN,                             COMPASSIONATE RELEASE
11
                                  Defendant.
12

13
              Defendant Jason Glynn filed a pro se Emergency Motion for Compassionate
14
     Release1 due to COVID-19 and the related health concerns given that he is in
15
     Bureau of Prisons’ custody at a BOP facility with several positive COVID-19
16

17   inmates and staff, along with seven inmate deaths due to COVID-19.2 Defendant

18   did not identify what legal authority he relies on, but the Court anticipates he

19   seeks compassionate relief pursuant to 18 U.S.C. § 3582(c)(1). Before a prisoner
20
     may seek court relief under § 3582(c)(1), the prisoner must exhaust his
21
     administrative rights through the Bureau of Prisons. In his pro se motion,
22
     Defendant did not advise if he exhausted his administrative remedies. Accordingly,
23

24

25   1   ECF No. 46.

26
     2   See https://www.bop.gov/coronavirus/ (last visisited April 22, 2020).



                                                                                         Order- 1
       Case 2:01-cr-00161-EFS    ECF No. 47    filed 04/23/20   PageID.162 Page 2 of 3



 1   the Court denies Defendant’s motion with leave to renew after his administrative
 2
     remedies have been exhausted or waived.
 3
           If Defendant desires to file a new motion with this Court for compassionate
 4
     release, Defendant is encouraged to seek the assistance of his previously appointed
 5
     former counsel, Roger Peven (509-323-9000). In addition, Defendant is encouraged
 6

 7   to provide the Court with the following information and supporting documentation

 8   if he files a subsequent motion for compassionate release: 1) Defendant’s
 9   administrative request for sentence reduction submitted to the warden of the
10
     institution in which Defendant is housed and the action taken by the warden on
11
     such request; 2) Defendant’s medical conditions and related medical needs and
12
     medications; 3) Defendant’s projected release date, 4) Defendant’s proposed release
13

14   plans (Defendant is encouraged to discuss and develop his proposed release plan

15   with his case manager if granted home confinement or a furlough); and 5) any

16   other information to aid the Court in assessing whether compassionate relief is
17
     appropriate.
18
           Accordingly, IT IS HEREBY ORDERED: Defendant’s Emergency Motion
19
     for Compassionate Release, ECF No. 46, is DENIED with leave to renew.
20

21

22

23

24

25

26




                                                                                 Order- 2
       Case 2:01-cr-00161-EFS    ECF No. 47    filed 04/23/20   PageID.163 Page 3 of 3



 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
 2
     provide copies to Defendant, all counsel (including Roger Peven), and the U.S.
 3
     Probation Office.
 4
           DATED this     23rd   day of April 2020.
 5

 6
                                    s/Edward F. Shea
 7                                  EDWARD F. SHEA
                            Senior United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                               Order- 3
